Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. Applicant has failed to perfect foreign priority and provided no certified priority documents.  Therefore at this time Melo is qualifying prior art, and as this is the only basis for applicant’s arguments, applicant’s arguments are moot. 
(1) No application for patent shall be entitled to this right of priority unless a claim is filed in the Patent and Trademark Office, identifying the foreign application by specifying the application number on that foreign application, the intellectual property authority or country in or for which the application was filed, and the date of filing the application, at such time during the pendency of the application as required by the Director.
(2) The Director may consider the failure of the applicant to file a timely claim for priority as a waiver of any such claim. The Director may establish procedures, including the requirement for payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed claim under this section.
(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.
So until said documents, and an English translation, if not in English, are provided, the foreign priority claim is insufficient. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brazil on 10/23/2019. It is noted, however, that applicant has not filed a certified copy of the BR10 2019 022207 7 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Brazil on 11/21/2019. It is noted, however, that applicant has not filed a certified copy of the BR10 2019 0245697 7 application as required by 37 CFR 1.55.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melo et al (Object-based Temporal Segment Relational Network for Activity Recognition, IEEE)
1.  Melo disclose a method for video recognition using contextual features capable of encoding spatial and temporal relationships of concepts, the method comprising performing, by at least one processor, operations including:
acquiring input video data from a video; processing the input video data to detect concepts in the video; computing contextual features from the detected concepts, wherein the computing contextual features includes: computing, by the Egocentric Pyramid, spatial 
computing pairings between concepts as concept-concept pairings; and making use of the computed pairings to determine temporal relationships of the concepts, using the Temporal Egocentric Relational Network, to generate prediction scores for the concepts; and outputting the generated prediction scores from the Temporal Egocentric Relational Network. (Pages 105-106, section Temporal Segment Relational Network)

2.    The method according to claim 1, wherein the acquiring input video data comprises splitting the video into t video segments of equal size T and then, from each video segment, sampling a random snippet St with length \St \ such that \St\ < T. [page 106, left hand column ]

3.    The method according to claim 1, wherein the computing contextual features from the detected concepts includes attributing scores to captured context to determine the concepts and agents in the video.[page 105, objects are detected and the agent is the highest score]

4.    The method according to claim 3, wherein the Egocentric Pyramid considers as the main agent in the video to be the concept with the highest attributed score obtained by the detected concepts. [page 105, objects are detected and the agent is the highest score]

5.    The method according to claim 1, wherein when more than one agent is in the video, a number of agents is a same number of Egocentric Pyramids, where each Egocentric Pyramid is 


6.    The method according to claim 1, wherein the Temporal Egocentric Relational Network determines the temporal relationships from both egocentric pairings and concept pairings. [page 104, models both spatial and temporal relationships between objects]

7.    The method according to claim 1, wherein the Temporal Egocentric Relational Network determines the temporal relationships from egocentric pairings. [page 104, models both spatial and temporal relationships between objects]

8.    The method according to claim 1, wherein the Temporal Egocentric Relational Network determines the temporal relationships from concept pairings. [page 104, models both spatial and temporal relationships between objects]

9.    The method according to claim 1, wherein the Temporal Egocentric Relational Network uses the computed pairings to determine features and a classifier in a unified way. [page 104 under section A Egocentric Pyramid]

10.    The method according to claim 1, wherein the Temporal Egocentric Relational Network is configured to determine concept information over time. [page 106 right hand column]

11.    The method according to claim 1, wherein the Temporal Egocentric Relational Network is defined as:

    PNG
    media_image2.png
    220
    631
    media_image2.png
    Greyscale
 [page 106, left hand column ]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/Primary Examiner, Art Unit 2648